By the court.

The warning given to Joshua Wiliet was " insufficient to prevent him from gaining a settlement in Weare.
It did not pursue the statute, which required that the names of the persons warned, the time of their abode in the place, and when the warning was given, should be returned to the court of sessions. (2) The time of Willet’s abode in ' J ' Weare does not appear, either in the warrant itself or in the constable’s return. The warning was therefore void.

Judgment for the defendants.


 10 Mass. Rep. 506, Hamilton vs. Ipswich.